10th anniversary of UN Security Council resolution 1325 on women and peace and security (debate)
The next item is the statements by the Council and the Commission concerning the 10th anniversary of the adoption of UN Security Council resolution 1325 on women and peace and security.
I would like to welcome to the Chamber the representative of the Council and the representative of the Commission.
Mr President, ladies and gentlemen, I have the honour of taking the floor in this debate on behalf of Baroness Ashton, Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy.
Allow me, first of all, Mr President, to thank the European Parliament for its continued interest in the topic of women, peace and security, and to point out - although you obviously know this - that Parliament was the first institution, just one month after the adoption of resolution 1325, to call for its implementation by means of a resolution within this institution.
Ten years later, we can conclude that progress has been made. We now have a significantly enhanced international framework, in particular, thanks to the adoption, in 2009, of resolutions 1888 and 1889. The appointment of the first United Nations Special Representative on violence against women in armed conflicts was an important step.
What is more, there are currently more than 20 national plans throughout the world. However, the situation persists, and the reality is that the protection of women in conflict situations and their participation in peacekeeping and reconstruction processes still fall short of the pledges made and of the needs on the ground. Violence, and particularly sexual violence, against women and girls in conflicts continues to destroy many lives and, all too often, with complete impunity.
The European Union is firmly committed to implementing resolution 1325 and subsequent resolutions. Today, we have a sound EU policy on women, peace and security, covering all aspects of the Union's external relations, from crisis management up to and including humanitarian aid and development cooperation. I should like to mention here a few specific achievements: one of the actions entails exchanging good practices.
To this end, experts from the EU institutions and the Member States regularly participate in a task force. This process has led to an increase in the number of programmes at national level. 10 Member States now have a national action plan and two other plans are being drafted. The European Union has a series of programmes designed to meet the needs of women and girls in conflict and post-conflict situations, such as the funding of medical care for victims of sexual violence.
In less than two years, this programme has funded projects in 67 countries, with over EUR 300 million provided in total. The European Union has started using a gender tracker to track gender mainstreaming in development cooperation programmes. It has gender advisers and gender focal points in each of its 13 common security and defence policy (CSDP) missions, as well as gender focal points in more than 80 EU delegations.
We are currently finalising a report in which conclusions are drawn from the integration of gender and human rights issues in common security and defence policy. The European Union is also working closely with civil society in order to promote the participation of women in the areas of peace and security.
In 2011, we plan to launch some specific projects to support women's networks in crisis-affected countries, with an estimated budget of EUR 2 million. Several EU delegations have organised Open Door days to mark the 10th anniversary of resolution 1325 and to meet local women's groups, such as those in Kosovo, Bosnia and Herzegovina, and Iraq, for example.
In mid-October, the European Union and the African Union organised a seminar for civil society in Addis Ababa, with a view to making recommendations for joint European Union-African Union actions.
Furthermore, as regards renewed and measurable commitments, we plan to develop, by the end of the year, some standard training elements on gender, human rights and children's rights which will be used to train the personnel of CSDP missions; to develop, by 2013, local strategies to implement resolution 1325 in development cooperation in at least 60% of conflict and post-conflict countries; and, lastly, to report regularly on the implementation of the EU's women, peace and security commitments, by using the 17 indicators that were adopted in July 2010. The first report is being finalised as we speak.
On 26 October, the European Union took part in a debate at the Security Council to mark the 10th anniversary of resolution 1325. The Belgian Presidency had previously organised three ministerial, high-level and expert meetings in Brussels, New York and Geneva in order to raise awareness and make recommendations.
The European Union has accordingly made strong calls for increased international monitoring of resolution 1325, in particular by emphasising all the indicators developed by the Secretary-General. The European Union therefore now calls for the swift, operational implementation of those indicators.
Mr President, thank you very much to the Belgian President-in-Office of the Council for his words on this subject. The Commission fully supports what the representative of the Council has just said, and I would like to add three specific points.
Firstly, I would like to say that I entirely agree with what the President-in-Office of the Council said: there is clear progress, with more than 20 national action plans established worldwide, as well as the appointment of the first United Nations Special Representative for violence against women in armed conflicts.
The second point I would like to make to all of you is that the Commission believes that more work needs to be done on preventing violence against women and girls in conflicts and, in particular, against sexual and gender violence, something which continues to happen and which is destroying many lives.
Thirdly, the European Union must set an example by applying resolution 1325 and the resolutions implementing it.
We need to continue to pay attention to the needs of women and children affected by armed conflicts, and also in post-conflict situations, through programmes financing, for example, the provision of medical services for the survivors of sexual and gender violence, by working alongside civil society to promote the participation of women in building peace and security and, of course, by working closely with the United Nations on drawing up the indicators that the Secretariat-General has developed.
The European Union must also take other steps; for example, the Vice-President of the Commission and High Representative, Baroness Ashton, has appointed the first female EU Special Representative for Sudan, Dame Rosalind Marsden.
Mr President, the adoption of resolution 1325 by the UN Security Council ten years ago obviously represented an historical step on the part of the international community, taken in the wake of the tragic experience of the Yugoslav Wars. Wars take their greatest toll on the innocent civilians, and in times of armed conflicts, civilians largely consist of women. Our experience has shown that armed conflicts have thus far been accompanied by the rape of women, and it is no coincidence that the Geneva Convention also acknowledges that this often amounts to genocide.
Even after the conflicts, stigmatisation and the consequences of violation continue to devastate the lives of the victims, as the scars left by physical and psychological abuse remain for life - if the victim ever recovers from them at all. It is therefore no overstatement to request that the prevention of violence against women become an integral part of public safety and defence policy, and that there be means by which acts of violence committed against civilians can be brought to an end. The efforts made by the UN in this regard can obviously not remain without appropriate response, as even today, women are being raped in their thousands in war zones, and are then cast out by their families, thus becoming double victims.
Recently, over 8 000 women were raped in eastern Congo within a span of five days, but there is also the issue of refugee camps, such as Camp Ashraf, where women are not safe to this day. It is also justified to request an increase in the participation of women in peacekeeping forces, as the presence of women under these specific circumstances is of extreme importance. We believe that it is important for women to play a more active part in peace processes. We cannot allow them to simply be passive participants or even victims of such processes. I am pleased to note that the Commission has taken serious steps in this respect.
Mr President, it is 10 years since UN Security Council resolution 1325 on women, peace and security was adopted. It is an important anniversary, more topical than ever, because women, like children, are still the biggest victims of war.
The thousands of cases of rape in war zones prove that rape and sexual abuse are systematically used as a weapon of war to humiliate and demoralise the opponent. In numerous cases, soldiers, guided by their superiors, systematically commit rape which, if committed in public, inflicts an even greater injury on the opposing side. The victims of these practices, generally women, are stigmatised, rejected or even murdered by their own community in an effort to restore honour.
We must all pull together in this fight. This disgrace to humanity, these war crimes, must stop. At the same time, we must increase controls everywhere, including by the blue berets, because we have a great deal of direct and indirect responsibility. Strict sanctions need to be imposed on everyone involved in such practices. Training, controls, discipline and a clear message are needed. Finally, we need to show the international community that we mean what we say.
As resolution 1325 states, women can and must participate equally in the promotion of peace and security. Our common objective must be to put women in a stronger position, with the facility to take recourse to the international courts, with programmes for their economic, social and mental reintegration. Their emancipation and protection are the sine qua non in putting a stop to the use of sexual violence as a weapon of war.
Mr President, exactly 10 years ago, women's rights as a fundamental element of human rights first became a topic for discussion by the UN Security Council following a call for gender equality in conflict and crisis situations. This was a milestone on the road to the introduction of a mandatory requirement under international law for the participation of women at decision-making levels in peace processes and security policy.
The Secretary General at the time, Kofi Annan, made an urgent call in 2005 for national action plans to be drawn up for the implementation of resolution 1325. We have already heard that only 20 states have so far done this, including European countries such as Sweden and Great Britain, but also African countries, for example, Liberia and the Côte d'Ivoire. I believe that all the EU Member States should adopt action plans of this kind. This also applies to countries such as Germany, where I come from, which has so far refused to compile an action plan.
The gender perspective has definitely become more important at an international level. A new UN Special Representative on Sexual Violence has been appointed and the UN Entity for Gender Equality has been established. However, we must be aware that all of these measures are very much in their early stages. This is about providing support for women and girls who have been the victims of sexual violence. We must intensify the resolutions and the aid programmes that are already in place. However, this is also about support for identifying and prosecuting the offenders, which must always be linked to the reform of local judicial systems.
Mr Chastel's message on behalf of Baroness Ashton concerning the provision of EUR 2 million to support this resolution is a very positive one. I would like to make it clear how important it is to involve local women's rights NGOs, so that the money goes to where it is really needed.
Mr President, women and children are victims in wars and conflict situations. Violence, rape, torture and sexual assaults are weapons that are used against women and children in these situations. Women have now been recognised as victims, and indeed they are victims. They have been recognised, among other things, as a result of the appointment of Margot Wallström to the post of UN Special Representative.
However, women are not just victims; they are important players in peace and security work for the prevention of conflicts. Their participation in the work to establish peace and democracy following wars and conflicts is essential. They play an active part in the reconstruction of the countries. Despite the fact that it is ten years since the adoption of the UN resolution, women are still only recognised as victims of violence. They are ignored in connection with the important reconstruction work for establishing peace and democracy. Despite the fact that we now know what an important part women play in this work, it is still the men who have all the influence over the decisions. It is time that we recognised the capability of women, including in connection with the peace and security work. The EU must demand that the gender perspective is taken into account when providing assistance and subsidies for reconstruction work.
Madam President, UN Security Council resolution 1325 on women, peace and security is one of the latest serious documents in which all of the nations of the world declare their respect and reverence for the fairer sex.
Every provision of the resolution has its own profound sense, and responds to problems which life often brings in relationships between men and women, when women and children frequently become the victims of force, unbridled violence and injustice in crisis situations. The advanced civilised countries subscribe to their commitments arising from UN Security Council resolution 1325 and strive, through various measures, to create the greatest possible space for applying these in national and international institutions involved in conflict resolution and the organisation of peace processes.
However, serious problems persist over respect for the human rights of women and children in many countries in the developing world, especially in central Africa and several parts of Asia. The actions of barbaric military regimes are based on a different scale of values than the one recognised by the civilised world, and the human dignity of civilians, women and children means nothing to bands of murderers.
In my opinion, this is an area we should look at and focus greater attention on as soon as possible. It is therefore also necessary to take measures in EU policy to exert greater and more intensive pressure on those regimes which do not respect the basic human rights of their citizens and inhabitants.
(HU) Madam President, ladies and gentlemen, I believe that all of us could easily answer the question as to which major group of people is essentially excluded from decision making, or is only minimally involved in it, while, at the same time, having to bear the consequences of political, economic and financial decisions to a very large extent. Yes, fellow Members, I am referring to women, and not only in connection with armed conflicts, which is the topic of today's sitting, but also in connection with the economy, because it is, after all, women who must put food on their families' tables, and it is women who suffer through poverty, together with their children, to an especially significant degree. To me, this is the core message of this UN declaration - that women should be given considerably greater opportunities in decision making, so that they can become shapers, rather than victims, of their fates.
In what ways do armed conflicts affect women? Let us look at the example of Gaza. Even now, it is women who are nursing and tending to those injured as a result of the brutality of the State of Israel, it is women who nurse and tend to the children who have become disabled as a consequence, and it is women who suffer significantly from the effects of the bombing and destruction of infrastructure, the bombardment of roads and schools. We should keep this in mind when we take account of the torments women have to endure in armed conflicts.
(FR) Madam President, ladies and gentlemen, in conflict areas, the use of violence against women is a deliberate tactic. Rape is a widespread, systematic and organised practice. It is a weapon of war. We must, of course, condemn this violence.
Condemnation aside, however, we must go beyond mere declarations, otherwise they just become a mantra. We must find ways to act. That is why, ladies and gentlemen, I am asking you to consider three courses of action.
The first course of action: I believe we should be convinced of the need for the European Union to promote local women's organisations in all those conflict situations in which it intervenes. Respect for the basic principles of freedom and justice will increase if it can be founded on women. Wherever women are granted rights in the world, respect for human dignity and the values of equality and fraternity - which are EU values - will be promoted.
The second course of action: when we Europeans contribute aid to help rebuild countries, I believe we should consider making it a requirement for governing powers and local authorities on the ground - which we help - to introduce quotas to ensure the participation of women at decision-making levels. I am thinking, for example, of the Palestinian Authority, which we help, which is funded almost entirely by us. The situation in the Middle East could only benefit if we demanded that the Palestinian Authority introduce quotas allowing for women to hold positions of political responsibility.
Lastly, the third course of action: wherever we intervene, by civilian, police or military means, I believe we must undertake to give women a significant and appropriate role within our own troops and operational delegations. This will only serve to make us more effective and, as many reports suggest, it will probably mean that populations are more willing to accept us.
(FR) Madam President, ladies and gentlemen, it has now been 10 years since the United Nations Security Council adopted, for the first time in its history, a resolution highlighting the specific situation of women living in combat areas and their role in resolving conflicts. However, today, 10 years on from that resolution, thousands of women are still being raped in war-torn countries, such as Congo for example. I myself have strongly criticised the impunity enjoyed for many years by the perpetrators of these atrocities.
What is more, these barbaric acts are committed even though United Nations forces are sometimes, or even often, present on the ground. I believe that we are sorely lacking in political ambition and adequate funds. In particular, I would emphasise the need to train the field-based personnel of European and international organisations and to raise awareness among the suffering populations.
We have to make everyone understand that taking gender considerations into account will lead to improvements in all areas. We must put an end to the impunity too often enjoyed by those who commit violence against women, and we must establish a proper complaints procedure in this regard. We must also increase the financial resources available within the European institutions for work on gender and human rights issues, in particular, so as to implement mechanisms and assess the progress made by the European Union.
I note that, as Mr Chastel said, efforts have indeed been made, in particular, through the exchange of best practice and participation in a task force. Moreover, 10 Member States now have a national action plan. I hope that the 17 other Member States will soon have one of their own.
Lastly, I would point out that I have high hopes for the future External Action Service. I hope that women and men will participate in it equally, in particular, on the ground. We must never forget the important role women play in resolving conflicts or the need to establish communication that is based on trust between the forces of international institutions and local populations.
(PT) Madam President, highlighting the effect of wars and conflicts on women and children is of the utmost importance at a time as critical as this, when wars in Iraq and Afghanistan are dragging on, severe conflicts are being fuelled, such as in the Israeli-occupied territories of Palestine, or the Western Sahara occupied by Morocco, inequalities are increasing, poverty is being exacerbated by neoliberal policies, and new threats are arising, as happened this weekend in Lisbon with the NATO summit and the adoption of its new strategic concept. In response to this, a peaceful demonstration took place last Saturday in the streets of Lisbon, organised by the 'Yes to peace, no to NATO' campaign, which includes more than 100 organisations. Tens of thousands of people, men and women, marched calling for peace and social justice, which is essential for security, and shouting and demanding the dissolution of NATO, nuclear disarmament and respect for people's rights in the defence of peace.
In the general strike which is to take place in Portugal tomorrow, men and women will again protest against anti-social policies. These affect everyone, but they are particularly discriminatory towards women. The protesters will demand new policies which respect the dignity of workers and promote development and social progress, a prerequisite for peace.
(SK) Madam President, I, too, would like to emphasise the historical importance of Security Council resolution 1325 for peace and for security policy. It was the first time that the UN emphasised the importance of the protection of women and their full involvement in creating peace, maintaining peace and preventing conflicts.
It must be said that great efforts have been made over the past 10 years to achieve this aim. However, abuse of women is often still a major characteristic of conflicts. What is more, there has been an alarming increase in frequent and systematic violence against women both during and after conflicts.
I will not give any concrete figures, but it is surely worth mentioning the horrific events that have taken place in the Democratic Republic of Congo, Darfur, Rwanda, Liberia, Sierra Leone and Bosnia. I have personally met and spoken with women who were victims of violence during the war in the former Yugoslavia. Their stories are horrific. They were raped, tortured and humiliated. Many were ostracised even after the conflict was over.
So not even the cessation of conflict will guarantee an end to violence against women. We should always bear this in mind.
Protection of women and enabling their participation in the creation of peace and security is the main aim of resolution 1325. Unfortunately, this has yet to happen in many cases. I firmly believe there is a real chance that we can change things. However, the political will of all is required if we are to create the actual conditions. In fulfilling this task, I also see the opportunity for a positive contribution from High Representative Baroness Ashton and the European External Action Service, which could greatly strengthen the role of the EU in implementing this important resolution.
(DE) Madam President, women and children continue to be disproportionately hard hit by wars and their consequences. However, women's rights must not be misused in order to give legitimacy to military interventions. The example of the Republic of Congo shows that military measures do not help to protect, secure or establish women's rights. Unfortunately, exactly the opposite is true. The situation of women in Afghanistan today is worse than ever as a result of the war. The promise made in resolution 1325 can only really be honoured by avoiding conflict and taking only civil measures in war and conflict situations. Therefore, I believe that it is completely unacceptable to distort this resolution with the aim of increasing the number of women involved in warfare. I am calling for the EU to stop providing support on principle, including aid for equipment and training, to regimes and military forces which send child soldiers into armed conflicts, violate human rights or commit systematic acts of sexual violence.
(PT) Madam President, the resolutions of the Security Council and plans for supporting development have already been mentioned, with emphasis on the advances that have been made, but the fact is that women continue to be the main victims of armed conflicts. They are victims, yet not decision makers. Women should participate in the entire process of preventing and resolving conflicts. If there were more women in senior positions of policy making, including economic decision making, there would certainly be more peace and security in the world, and we would all benefit from greater development and better living conditions. That is why we also need more women involved in decision making at all levels. As has already been said here, women should participate and be players throughout this process; it should not be conducted only by men.
Madam President, when speaking about women in conflict zones, we have to consider that despite increased efforts and good signs, such as the appointment of former Commissioner Margot Wallström to the office of special representative of the UN Secretary-General on sexual violence in conflict, as well as the recent creation of 'UN Women', there is still a need for further action, greater awareness and practical political actions in this field.
I would strongly highlight the fact that partnerships between parliamentarians, EU and UN Member State governments, institutions and civil society are vital for building support for the agreed goals and objectives of the action programme of the international conference on population and development as regards the Millennium Development Goals.
In the context of gender equality, we have to make a joint commitment to pushing this issue forward, ensuring better representation of women in an effort to prevent war, restore peace and cope with post-conflict situations, taking into account that women can play a significant role in peacekeeping if they are properly supported and genuinely included.
In conclusion, I would like to point out that the EU has a crucial role to play in advancing these objectives to achieve an equitable and lasting solution. It is our primary responsibility and important political role to work together to address the situation of women in conflict zones by means of preventing war and maintaining international peace and security.
Madam President, I want to give my support to resolution 1325. I turn the House's attention to the situation in Northern Ireland, where we have a very active women's sector - a sector that has been a force for good within the country.
Before coming to this House, I represented West Belfast in the Northern Ireland Assembly and the Shankill area of Belfast in local government. These are areas that have been ravaged by over 30 years of violence inflicted through a terrorist campaign by Irish Republicans and intra-community violence.
Throughout that time, groups like the Women's Centre have been a cohesive force, enhancing community capacity and forging links with other women's groups in other communities. They are ordinary women who have proved themselves to be leaders and an excellent role model for other countries and communities that find themselves faced with terrorism and violence.
Today, groups like the Shankill Women's Centre, the Foyle Women's Network and Training for Women are not only forging the way ahead in community relations in Northern Ireland, but are also giving women opportunities in the labour market through education and training. This is the way forward, colleagues.
(RO) Madam President, I hope that this debate which we are having today will not only be an occasion for marking the anniversary of resolution 1325, but also a new beginning and new approach to this issue, which persists virtually in the same forms that led to the adoption of resolution 1325.
I do not believe that declarations are enough, especially declarations which convey a different picture of reality. I believe that action is needed and it is the European Union's task, as part of the current security policy, to create an initial code of conduct to be used in both conflicts and post-conflict operations, although we have a convention, in the form of the Geneva Convention, which condemns violent conduct during conflicts. I believe that a code of conduct of this kind would provide added value for the European Union, marking a step towards resolving this issue.
The other aspects of involvement must undoubtedly be supported by consistent financial assistance based on a strategy for our development projects.
(SK) Madam President, we are marking the 10th anniversary of UN resolution 1325, and there are almost daily reports of other resolutions and declarations aiming to help women. However, I have my doubts as to whether we are monitoring their fulfilment sufficiently.
More and more documents are being produced, but the situation of women is improving only very slowly. It is our duty to work for compliance with and the protection of the rights of all women, so that they can be fully integrated into society, regardless of their situation, origin or status.
Their role begins in the family, not only because they are irreplaceable in raising children to respect human dignity for all, but there are also women who, aware of a threat to their families, get involved in preventing and solving military conflicts. However, until women feel safe in their families and in their countries, it is impossible to talk about peace, and not only in countries where there is no war.
Madam President, ladies and gentlemen, I clearly agree with Parliament on a very large number of points. How could I fail to agree in particular with Mr Juvin's and Mr Tarabella's calls for the creation of the European External Action Service to represent a major opportunity to strengthen EU policy on women, peace and security? During the process of establishing the service, the ongoing challenge of ensuring greater representation of women at every level, including within personnel units, and especially at the highest level, must be recognised.
Baroness Ashton is very clearly working on this. She has taken some steps in this direction, for example, by appointing Rosalind Marsden as the EU's first female Special Representative to Sudan. In September, she appointed 29 people to senior positions within the delegations, including seven female heads of delegation, which is nothing short of a 50% increase in the number of women at this level.
At the same time as the EU undertakes major efforts to strengthen its capabilities in relation to the participation of women, peace and security, we believe that it is also important to take steps to raise awareness within other organisations and countries. This goes hand in hand with specific training activities. Many of you have spoken on this issue too. Within the framework of the European Instrument for Democracy and Human Rights, the Union supports the United Nations in the implementation of resolutions on women, peace and security in countries and regions that are particularly affected, such as Pakistan, Afghanistan, Georgia, Armenia, Azerbaijan and the Fergana Valley, which spans Uzbekistan, Kyrgyzstan and Tajikistan.
Lastly, the European Union continues to believe in the importance of increased delegation of responsibilities at international level. The Union believes that the Security Council should establish a working group to examine the progress made in implementing resolution 1325 and to make recommendations to the Council in order to meet the challenges and remedy the shortcomings that exist and to speed up the implementation of that resolution.
The Union has therefore called on the Security Council to redouble its efforts in the fight against impunity. Targeted and progressive measures should be imposed against any party to a conflict that is responsible for serious violations of women's rights.
I am convinced that the European Parliament will continue to support the efforts made by the Union and the Member States in this area.
I have received six motions for a resolution from the various political groups on this subject.
The debate is closed.
The vote will take place on Thursday, 25 November, at 12:00.
Written statements (Rule 149)
All the assertive efforts undertaken - the resolutions and national and international plans for improving the level of protection for women in conflict zones - have failed to eliminate this barbaric weapon which is frequently resorted to in modern warfare: sexual violence. On the contrary, impunity provides conditions conducive to the spread of this practice which is diametrically opposed to our values. I have repeatedly spoken out, along with others, against the acts of mass rape perpetrated in the Congo, Liberia and other conflict zones, especially in Africa. The thousands of women falling victim to sexual abuse and violence are also being condemned to bear in the future the social stigma and burden of terrible diseases, such as HIV.
The International Day against Violence against Women, which we mark on 25 November, must also remind us that women are victims of domestic violence, which is occurring with alarming frequency, marital rape, sexual harassment and human trafficking. Gender-related violence, whether committed in the home or armed conflict zones, is one of the most serious human rights violations and must be opposed and punished accordingly.
Over the years, the traditional role of peace missions has changed. It is now not only monitoring ceasefire agreements or ensuring that borders between states are respected. Currently, missions are engaged in a range of 'soft' activities - promoting human rights and democracy in a wide variety of ways, supporting the organisation of elections and restoring the rule of law. On the occasion of the 10th anniversary of the adoption of resolution 1325, attention should be drawn to the particular role of women in these processes. In many cases, they are far better predisposed to carrying out the tasks of peace missions. Among other things, I am thinking, here, of work with the victims of sexually motivated violence and violence based on sexual discrimination. Women work in women's prisons, they help with social reintegration and they also conduct numerous forms of training. We talk a lot about increasing the participation of women in politics and business. In none of these areas has it yet been possible to achieve full equality of opportunities. This is why it is necessary to return to these issues and look carefully at the way in which legislation which has been adopted is brought into force, so that on the 15th or 20th anniversary of the adoption of resolution 1325, it will be possible to say that all of its provisions have been implemented.